
	
		II
		112th CONGRESS
		1st Session
		S. 1128
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a National Autism Spectrum Disorders
		  Initiative and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Autism Spectrum Disorders
			 Initiative Act of 2011.
		2.Establishment of
			 the national autism spectrum disorders initiativePart R of title III of the Public Health
			 Service Act (42 U.S.C. 280i et seq.) is amended—
			(1)by redesignating
			 section 399EE as section 399FF; and
			(2)by inserting after section 399DD the
			 following:
				
					399EE.Establishment
				of the national autism spectrum disorders initiative
						(a)In
				generalThere is established in the Office of the Secretary of
				Health and Human Services the National Autism Spectrum Disorders Initiative
				(referred to in this Act as the Initiative). The principal goal
				of the Initiative is to improve the lives of individuals with autism spectrum
				disorders through research focused on prevention, treatment, services, and
				cures.
						(b)Duties of the
				Secretary under the initiativeThe Secretary or the Secretary’s
				designee—
							(1)shall act as the
				primary Federal official with responsibility for overseeing all research on
				autism spectrum disorders conducted or supported by the National Institutes of
				Health;
							(2)shall review the
				strategic plan described in section 399CC(b)(5), approve or reject such plan,
				and be responsible for the implementation of any such plan the Secretary
				approves;
							(3)shall receive
				directly from the President and the Director of the Office of Management and
				Budget all funds available for autism spectrum disorder activities of the
				National Institutes of Health;
							(4)from the amounts
				received under paragraph (3) for the fiscal year, shall allocate, in
				consultation with the Director of the National Institutes of Health, to the
				agencies of the National Institutes of Health in accordance with the strategic
				plan all amounts available for such year for carrying out autism spectrum
				disorder activities;
							(5)to the extent
				practicable, shall allocate amounts under paragraph (4) not later than 30 days
				after the date on which the Secretary or the Secretary’s designee receives the
				amounts described under paragraph (3);
							(6)may reallocate up
				to 3 percent of the total amount allocated under paragraph (4) as needs change
				and opportunities arise;
							(7)shall plan and
				evaluate research and other activities related to autism spectrum disorders
				conducted or supported by the agencies of the National Institutes of Health,
				evaluating the activities of each such agency and providing for the periodic
				reevaluation of such activities;
							(8)shall maintain
				communications with all relevant departments of the Federal Government to
				ensure the timely transmission of information concerning autism spectrum
				disorders; and
							(9)shall carry out
				this section in consultation with the heads of the agencies of the National
				Institutes of Health, with the advisory councils of such agencies, and with the
				Interagency Autism Coordinating
				Committee.
							.
			3.Activities of
			 the National Institutes of Health with respect to autism spectrum
			 disordersSection 409C of the
			 Public Health Service Act (42 U.S.C. 284g) is amended—
			(1)in subsection
			 (a)(1), by striking basic and clinical research and inserting
			 basic, clinical, and translational research;
			(2)in subsection
			 (b)(2)—
				(A)by striking
			 basic and clinical research and inserting basic,
			 clinical, and translational research; and
				(B)by inserting
			 , building upon the recommendations set forth in the most recent
			 strategic plan for autism spectrum disorders of the Interagency Autism
			 Coordinating Committee established under section 399CC before the
			 period at the end of the second sentence;
				(3)in subsection
			 (c), by inserting , biomaterials for induced pluripotent stem cells,
			 biosamples relevant to environmental exposures, after
			 tissues; and
			(4)by adding at the
			 end the following:
				
					(e)DefinitionIn
				this section, the term translational research means research that
				emphasizes the development and delivery of effective new therapies to
				patients.
					.
			4.Clarifying
			 amendments with respect to autism interventionSection 399BB(f) of the Public Health
			 Service Act (42 U.S.C. 280i–1(f)) is amended—
			(1)by inserting to research
			 networks after contracts; and
			(2)by striking interventions for
			 individuals and inserting interventions to improve the physical
			 and behavioral health and well-being of individuals.
			
